Title: To James Madison from William Pinkney, 29 December 1807
From: Pinkney, William
To: Madison, James



Sir
London Decr. 29th. 1807.

The Committee of Merchants trading to the U. S. have just made an ineffectual attempt to obtain such a Change in the late Orders of Council as should exempt the whole of our Native Commodities from British Duty upon their going on to the Continent.
They are said to have required also that American Vessels should be allowed, after touching here in Consequence of being warned under the orders, to proceed to a Port to which they were not originally destined.  This too was rejected.
The whole of this proceeding was between the Committee & Mr. Percival; for I have continued to think that I should not consult the Honor of my Country by seeking any Qualification of this Measure. 
A Perseverance in the Determination to exact an offensive, vexatious & unprofitable Tribute upon the re-exported Products of our Soil, arbitrarily forced into their Ports and the wanton Adherence to the above mentioned Rule, relative to the resumed Voyage after a Compliance with their Warning, are liable to the worst Construction.  They prove that the British Government instead of availing itself of every opportunity of rendering the Despotism, which it has recently proclaimed over the Seas, as little odious, as possible to those whom it insults and injures, prefers to exhibit it, as it really is, a Prodigy of Violence & Injustice.
I am not sure that it can be considered as an Aggravation of the Orders that Directions have been given to compel American Vessels, coming in under Warning to pay Light Money &c, before they shall be suffered to proceed upon their Voyages.
I enclose Triplicates of my Letters of the 23d. of November & the 14th. Instant.  Those of the 30th. of the last Month & the 4th. & 22d. of the present were not of a Nature to require even Duplicates.  I have the Honor to be with the highest Respect & Consideration Sir, Your Most Obedient Humble Servant,

Wm: Pinkney


P. S.  Since the writing of this Letter I have had the Honor to receive your’s of the 21st. of October, addressed to Mr. Monroe.

